          Case 5:20-mc-00009-PRW Document 18 Filed 06/30/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

    ACKERMAN MCQUEEN, INC.,                       §
    MERCURY GROUP, INC., HENRY                    §
    MARTIN, WILLIAM WINKLER,                      §
    MELANIE MONTGOMERY,                           §
    AND JESSE GREENBERG,                          §
         Movants,                                 §
                                                  §
                                                  § Miscellaneous Case No.
    v.                                            § 5:20-mc-00009-PRW
                                                  §
    NATIONAL RIFLE ASSOCIATION OF                 §
    AMERICA and WAYNE LAPIERRE,                   §
                                                  §
          Respondents.                            §


                  JOINT NOTICE OF BANKRUPTCY DISMISSAL

         COME NOW the Movants and Respondents in the above-captioned matter and,

pursuant to the Bankruptcy Administrative Closing Order entered by this Court on January

20, 2021, Doc. No. 17, hereby jointly give notice that the bankruptcy filed by Respondent

National Rifle Association of America has been dismissed and the deadline to appeal such

dismissal has now passed. Accordingly, the discovery dispute pending at the time of the

bankruptcy filing, which was fully briefed, is again at issue.   1




1
  See Doc. No. 1 (Movants’ Motion to Quash Third-Party Subpoena), Doc. No. 3
(Respondents’ Response), and Doc. No. 9 (Movants’ Reply).
                                        Page 1 of 2
Case 5:20-mc-00009-PRW Document 18 Filed 06/30/21 Page 2 of 2




                           Respectfully submitted by:


                           /s/ Matthew K. Felty
                           Matthew K. Felty, OBA No. 31057
                           LYTLE SOULÉ & FELTY, P.C.
                           1200 Robinson Renaissance
                           119 N. Robinson Ave.
                           Oklahoma City, OK 73120
                           (405) 235-7471 (Telephone)
                           (405) 232-3852 (Fax)
                           mkfelty@lytlesoule.com

                           ATTORNEYS FOR RESPONDENTS

                           -and-


                           /s/ R. Thompson Cooper
                           R. Thompson Cooper, OBA No. 15746
                           ROBERSON, KOLKER, COOPER,
                           GOERES, P.C.
                           16408 Muirfield Pl.
                           Edmond, OK 73013
                           (405) 606-3333 (Telephone)
                           (405) 606-3334 (Fax)
                           tom@rkcglaw.com

                           ATTORNEYS FOR MOVANTS




                         Page 2 of 2
